Citation Nr: 0900333	
Decision Date: 01/06/09    Archive Date: 01/14/09

DOCKET NO.  07-06 278 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an initial compensable rating for allergic 
rhinitis.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Jason Barlow, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1966 to 
June 1968.   

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico, which granted service connection for allergic 
rhinitis, assigning a noncompensable rating, effective March 
27, 2002. 


FINDING OF FACT

The competent evidence fails to demonstrate 50 percent 
obstruction of nasal passage on both sides or complete 
obstruction on one side, and also does not show nasal polyps.  


CONCLUSION OF LAW

The criteria for an initial compensable rating for allergic 
rhinitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. § 4.114, Diagnostic Code 6522 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

The veteran's claim arises from his disagreement with the 
initial evaluation following the grant of service connection.  
Courts have held that once service connection is granted the 
claim is substantiated, additional notice is not required and 
any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice is needed under VCAA.

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, and obtained medical opinions as to the 
severity of the veteran's allergic rhinitis.  All known and 
available records relevant to the issue on appeal have been 
obtained and associated with the veteran's claims file.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

The veteran alleges that he is entitled to a compensable 
rating for his allergic rhinitis.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. 38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the 
veteran, as well as the entire history of the veteran's 
disorder in reaching its decision, as required by Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  See 
Fenderson v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2.  
Separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Under Diagnostic Code 6522, a 10 percent rating applies where 
the evidence demonstrates allergic or vasomotor rhinitis, 
without polyps, but with greater than 50 percent obstruction 
of the nasal passage on both sides or complete obstruction on 
one side.  A 20 percent rating applies where the evidence 
demonstrates polyps.
38 C.F.R. § 4.97, Diagnostic Code 6522 (2008).

Here, the medical evidence does not indicate that the veteran 
has greater than 50 percent obstruction of the nasal passages 
on both sides or complete obstruction on one side.  In fact, 
VA examination in July 2004 revealed no nasal obstruction.  A 
subsequent June 2006 VA outpatient treatment record also 
failed to demonstrate nasal obstruction.  That report 
indicated that the septum was not deviated.  

Based on the foregoing, a compensable rating is not warranted 
on the basis of nasal obstruction.  

The Board must now consider whether the evidence of record 
demonstrates polyps, such as to enable a compensable rating 
on this basis.  In this regard, the veteran has been 
diagnosed with a moderate size mucous retention cyst versus 
polyp within the right sphenoid sinus.  A July 2005 note from 
a private doctor mentions the veteran has a polyp versus a 
mucoid retention cyst, but he continues in his impression 
that the veteran has a cyst, not mentioning a polyp.  
Therefore, it appears that his ultimate conclusion was that a 
cyst, and not a polyp, had been detected.  A subsequent VA 
clinical record dated in June 2006 expressly indicates that 
no polyps were present.  Moreover, the remainder of the 
treatment records makes no mention of nasal polyps.  

Based on the above, the overall evidence of record does not 
support a finding that the veteran's disability picture 
involves polyp symptomatology, thereby precluding an 
increased rating on this basis for any portion of the rating 
period on appeal.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).

Finally, the Board has considered whether the veteran's claim 
should be referred for extra-schedular consideration under 38 
C.F.R. § 3.321(b)(1) (2008).  The record reflects that the 
veteran has not required frequent hospitalizations for his 
service-connected allergic rhinitis.  Additionally, there is 
no other indication in the record that the average industrial 
impairment from the disability would be in excess of that 
contemplated by the non-compensable disability rating granted 
herein.  Accordingly, the Board has determined that referral 
of this case for extra-schedular consideration is not 
warranted.


ORDER

Entitlement to an initial compensable rating for allergic 
rhinitis is denied.  




____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


